Citation Nr: 1648159	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO. 12-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1967 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a June 2011 rating decision of the RO in Winston-Salem, North Carolina.

In August 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

In a decision dated in October 2015, the Board denied these issues. The Veteran appealed that decision to the Veterans Court. In an Order dated in September 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.


FINDINGS OF FACT

1. The Veteran is presumed to have been in sound condition with respect to his hearing and ears upon examination, acceptance, and enrollment, into service. 

2. Bilateral hearing loss is related to service. 

3. Tinnitus is associated with bilateral hearing loss.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2. Tinnitus was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty; or, by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO-ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.

The Veteran was given an examination at pre-induction in June 1966; however, the audiometric findings are not legible. Nevertheless, his hearing and ears were assessed as clinically normal. When examined at entry into service in June 1967, puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
10(20)
15(25)

20(25)
LEFT
5(20)
5(15)
25(35)

0(5)

In the summary of defects, the examiner noted "impairment of hearing."  He was assigned a physical profile (PULHES) rating of H-2. The H stands for hearing and ear, and the rating of 2 means that the individual is considered to possess some medical condition or physical defect that may require some activity limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35. 

In October 2015 decision, the Board determined that the Veteran had a pre-existing hearing defect at service entrance, relying primarily on the assignment of a PULHES rating of H-2, and noting that this classification implies a hearing defect under Army regulations. Subsequent to the Board's decision, the Veterans Court decided the case of McKinney v. McDonald, 28 Vet. App. 15 (2016), in which they held that the term "defect" as used in the presumption of soundness should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385. In the Veteran's case, while the Board determined that the Veteran had a defect, this determination is directly at odds with the subsequent holding in McKinney. 

As the Veteran's hearing at service entrance did not, under the current understanding of the law, constitute a hearing loss "disability" as defined under 38 C.F.R. § 3.385, the Board finds that the presumption of soundness must attach at service entrance. Accordingly, the Veteran is presumed to have been in sound condition with respect to his ears and hearing at examination, acceptance, and enrollment into service. The case is therefore one of direct or presumptive service connection rather than aggravation. 

Service treatment records reveal no treatment for, or complaint of, hearing loss or tinnitus during service. When examined at service separation in April 1969, the Veteran reported that he had no history of, or current, hearing loss or ear trouble. The Veteran's ears and auditory acuity were found to be clinically normal. He was assigned a physical profile value of H-1. The value 1 means that the individual is considered to possess a high level of medical fitness. See 9-3(c)(1) Army Regulation 40-501, Change 35. 

Puretone thresholds in decibels at service separation, although after November 1967, were reported as being on the ANSI standard and were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)

5(10)
LEFT
5(20)
5(15)
5(15)

5(10)

Thus, the Veteran's statements at service separation are in accord with the clinical findings. Both are in agreement that there was no hearing loss or tinnitus at that time. There is also no manifestation of an organic disease of the nervous system to a degree of 10 percent or more within one year of service separation. 

While the Veteran has since been diagnosed with sensorineural hearing loss and tinnitus, which may be considered organic diseases of the nervous system, such diagnoses do not appear for decades after service separation. On his claim form, he indicated that his hearing loss and tinnitus began in 1975. In the July 2011 Notice of Disagreement, he identified the time of onset as the early 1970s. He reported to a VA examiner in June 2011 that he had noted concerns with hearing for 8-10 years and tinnitus for 12 to 15 years. The Veteran's account to his private clinician, J.K. Dziadziola, MD, is that his hearing loss progressed slowly over time. Thus, the evidence establishes post-service manifestation of both hearing loss and tinnitus. 

The Veteran's private clinician, Dr. Dziadziola, conducted an audiometric examination in February 2011. Puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
-
45
LEFT
25
25
45
-
60

Dr. Dziadziola wrote: "It is my opinion that his noise exposure in the military is the primary source of his hearing loss as without this his hearing loss would be less prolific than it is now."

A VA examination in June 2011 includes the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
50
LEFT
30
30
45
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.

In conflict with Dr. Dziadziola's opinion is the opinion of the June 2011 VA examiner that the Veteran's hearing loss and related tinnitus are less likely as not caused by or a result of military noise exposure. The rationale was that there was at minimum a six year gap between when he exited military service and when he reported the onset of hearing loss and tinnitus, and there was no evidence of a decline in hearing while in military service. 

The Veteran apparently submitted the opinion of the VA examiner to Dr. Dziadziola and requested that he address the concerns of the VA examiner. In August 2011, Dr. Dziadziola responded as follows: "it is well known in the otolaryngologic community and should be well known also to the VA and their physicians as well that hearing loss does not manifest necessarily immediately from noise exposure and may in fact occur years later. This does not preclude the possibility of it happening immediately but as OSHA monitors noise level in factories and workshops here in the United States, we notice the damage possibility of longstanding noise exposure over the course of time. These problems do in fact not manifest immediately."

In denying the hearing loss claim in October 2015, the Board cited the lack of any discussion by Dr. Dziadziola of the audiometric findings at service entrance, which appear to be worse than those at service separation, and which the Board previously characterized as establishing a pre-existing hearing defect. In the context of those findings, the Board found that Dr. Dziadziola's opinion was inadequate. However, in light of the Board's new determination that there was no pre-existing hearing defect in view of the McKinney, the Board must conclude that the opinion of Dr. Dziadziola is adequate. In essence, there is a difference of medical opinion regarding whether a hearing loss disability can manifest many years after exposure to loud sounds occurred. On this point, the Board notes that neither opinion is supported by specific citation to medical or scientific research and neither includes more than a conclusory rationale. In sum, there is no reason to find one opinion more persuasive than the other. 

The evidence in favor of the claim has attained relative equipoise with the evidence against the claim. Therefore, with resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted. 

As the June 2011 examiner found that the Veteran's tinnitus is associated with his hearing loss, the Board also concludes that service connection for tinnitus is warranted. 

Duties to Notify and Assist

As the Board is granting the claim, it is by definition substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


